z2vu1lvv0v department of the treasury internal_revenue_service washington d c ue ever z tax exempt and overnment entities division u i l nov xxxxxxxxxxxxxxxxxxxxxkxx xxxxxxxxxxxxkxaxkxkxaxxkxxkx xxxkxkxxxxxxkxkkakkxxxaxkxkxaxkx legend se tep alt e taxpayer a xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkakkk ira x - xxxxxxxxxxxaxxaxxxxxxxxxxxxxxxxxxxkxxkk amount d company e company f xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkaxkx xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxaxxx xxxxxxxxxxxxxxxxxxxxxxxaxxxxxxxxxakkxaxxx custodian xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxkakk original fund xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxaxxxxxxkx new fund xxxxxxxxxxxxxxxxaxxxxxxxxxxxxaxxxxxax kkk company g xxxxxxxxxxxxxxxxxxxxxxxaxxxxaxxxxxxkxkk date h date k date l xxxxxxxxxxxxxxxxxxxxxxxxxxxxxkkakxxxxaax xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxaxkx xxxxxxxxxxxxxxxaxxxxaxxxxxxxxxxxxxxxaxkak dear xxxxxxxx this letter is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ under penalty of perjury you have submitted the following facts and representations you represent that you received a distribution of amount d from ira x you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by company e and company f which led to amount d being placed into a non-ira account you further represent that amount d has not been used for any other purpose you maintained ira x invested in the original fund with custodian in consultation with company e you decided to liquidate ira x in order to invest through a new ira in the new fund an investment that ira x custodian was not able to hoid because investments of ira x was limited to investments in original fund on date h you authorized your ira x custodian to wire transfer the funds in ira x to the new fund maintained with company g on date k amount d was transferred from ira x directly to company g with the intent to invest amount d in taxpayer a’s rollover ira in the new fund you further assert that company e and company f did not identify the need for a new ira custodian and because of company e and company f errors amount d was not held in a qualified rollover ira nor was an ira opened taxpayer a has submitted affidavits of representatives of company e and f admitting their errors in processing taxpayer a’s rollover request further documentation submitted by you including statements from company e issued to you which reflected that your investment was being held in an ira demonstrates that at all times you believed your funds were validly invested in an ira it was not until date l that you learned that amount d was not held in an ira based on the foregoing facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to the distribution from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed ihe portion of the amount received which is includible in gross_income determined without regard to sec_408 other than an ira for the benefit of sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover was caused by mistakes made by company e and company f which led to amount d being placed into a non-ira account the information presented by you is consistent with your assertion that you attempted to rollover amount d therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxxxxx sincerely yours paneer v6 rances v eleanviiaannes employee_plans technical group enclosures deleted copy of letter_ruling notice
